Case 2:20-cv-10053-JMV-MF Document 16 Filed 01/12/21 Page 1 of 14 PageID: 102




 CRAIG CARPENITO                                ERIC S. DREIBAND
 United States Attorney                         Assistant Attorney General
 MICHAEL E. CAMPION                             Civil Rights Division
 SUSAN MILLENKY                                 SAMEENA SHINA MAJEED
 Assistant U.S. Attorneys                       Chief
 970 Broad Street, Suite 700                    R. TAMAR HAGLER
 Newark, NJ 07102                               Deputy Chief
 (973) 645-2700                                 ERIN MEEHAN RICHMOND
                                                KATHRYN LEGOMSKY
                                                Trial Attorneys
                                                Housing and Civil Enforcement Section
                                                Civil Rights Division
                                                U.S. Department of Justice
                                                950 Pennsylvania Avenue NW – 4CON
                                                Washington, DC 20530
                                                (202) 307-0385


                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,

                            Plaintiff,
              v.                               Civil Action No. 2:20-cv-10053-JMV-MF

 JOSEPH CENTANNI,

                            Defendant.

                   STIPULATION AND ORDER REGARDING DISCOVERY

       Pursuant to Fed. R. Civ. P. 26(f) and Local Civ. Rule 26.1(d)(3), Plaintiff, United States

of America, and Defendant, Joseph Centanni, (each a “Party” and collectively, the “Parties”)

have entered into this Stipulation governing obligations concerning preservation and production

of documents as a supplement to the Federal Rules of Civil Procedure, Court orders, and any

other applicable rules or law to reduce the time, expense, and other burdens of discovery of

documents, things, and electronically stored information (“ESI”).
Case 2:20-cv-10053-JMV-MF Document 16 Filed 01/12/21 Page 2 of 14 PageID: 103




I. Preservation

      A. The Parties agree that by preserving documents, things, and ESI for the purpose of

          this litigation, they are not conceding that such material is discoverable, nor waiving

          any claim of privilege.

      B. This Stipulation and Order does not modify any Party’s obligation to maintain and

          preserve documents, things, and ESI where otherwise required by law, pursuant to a

          court order or administrative order, or in response to other anticipated litigation.

II. Limitations on Obligation to Preserve and Produce

   Subject to § IV.A, the Parties agree to limit preservation as described in this section.

      A. The Parties do not need to take specific, affirmative steps to preserve:

              1. Delivery or read receipts of e-mail;

              2. Logs of or other data from audio calls (including landline phones, mobile

                  devices, and Voice Over Internet Protocol (VOIP)) made to or from (i)

                  attorneys or staff of the United States and/or (ii) attorneys or staff of defense

                  counsel in this case;

              3. Logs or other data from video-conferencing tools (e.g., Skype or Zoom)

                  involving (i) attorneys or staff of the United States and/or (ii) attorneys or

                  staff of defense counsel in this case;

              4. Voicemail messages on the voicemail systems of (i) attorneys or staff of the

                  United States and/or (ii) attorneys or staff of defense counsel in this case;

              5. Temporary or cache files, including internet history, web browser cache, and

                  cookie files, wherever located;

              6. Internally facing server system logs;



                                                 2
Case 2:20-cv-10053-JMV-MF Document 16 Filed 01/12/21 Page 3 of 14 PageID: 104




            7. Externally facing or hosted file sharing system logs;

            8. System data from photocopiers or fax machines;

            9. Auto-saved copies of electronic documents;

            10. Deleted, slack, fragmented, or other data only accessible by forensics;

            11. Random access memory (RAM), temporary files, or other ephemeral data that

               are difficult to preserve without disabling the operating system; or

            12. Documents, things, or ESI, including internal communications, drafts,

               versions, and collaboration on case-related work, created by and/or exchanged

               solely among: 1) attorneys or staff within the United States Department of

               Justice; 2) attorneys or staff of counsel of record for Defendant; 3) attorneys

               or staff of the United States Department of Justice and attorneys or staff of

               other government agencies; and/or 4) attorneys or staff for the United States,

               counsel of record for Defendant, and/or counsel of record for private parties in

               related litigation or who intervene in this case.

            13. Video captured by security cameras located at Defendant’s buildings and

               temporarily saved on hard drives located at the buildings will continue to be

               automatically deleted as new video files are captured and saved. However, if

               Plaintiff’s counsel makes a request in writing to Defendant’s counsel for

               Defendant to preserve video files from a specific date, time, and building, and

               camera if known, Defendant will make a good faith effort to save the

               requested video files within two business days of Defendant’s counsel’s

               receipt of a written request from Plaintiff’s counsel to do so.




                                             3
Case 2:20-cv-10053-JMV-MF Document 16 Filed 01/12/21 Page 4 of 14 PageID: 105




         B. The Parties do not need to preserve all duplicate copies 1 of relevant ESI, as follows:

                 1. ESI existing or stored on mobile or portable devices (e.g., smartphones,

                     tablets, thumb drives, CDs, DVDs, etc.) or file sharing sites does not need to

                     be preserved, provided that duplicate copies of the ESI, including metadata,

                     are preserved in another location reasonably accessible to the Party.

                 2. ESI on backup tapes, continuity of operations or disaster recovery systems,

                     data or system mirrors or shadows, and other systems that are used primarily

                     for the purpose of system recovery or information restoration and are not

                     reasonably accessible (“Backup Systems”) do not need to be preserved

                     provided that duplicate copies of relevant ESI have been preserved in another

                     reasonably accessible location. However, if a Party knows that relevant ESI

                     exists only on a Party’s Backup System, the Party will take reasonable steps to

                     preserve ESI on the Backup System until the Parties can agree on how and

                     when the ESI will be preserved or produced. If the Parties cannot reach

                     agreement, they will seek a ruling from the Court.

         C. The Parties agree not to seek discovery of documents, things, and ESI that they have

             agreed not to preserve pursuant to this section.

III. Identification & Production of Documents, Things, and ESI

         A. Production Format

                 1. ESI and hard copy paper documents will be produced in “load ready” format

                     as specified herein.



1
    “Duplicates” are copies of identical documents identified with matching MD-5 hashes, which
    is a mathematically calculated 128-bit value used to create a unique identifier for an electronic
    file, that exist in more than one location.
                                                   4
Case 2:20-cv-10053-JMV-MF Document 16 Filed 01/12/21 Page 5 of 14 PageID: 106




            2. Each hard copy paper document must be scanned and produced in electronic

               form as specified herein.

            3. ESI must be processed with e-discovery software that extracts metadata and

               text and converts the document to image format that accurately represents the

               full contents of the document.

            4. Black and white images shall be scanned or converted to single page Tagged

               Image File Format (“TIFF”), using CCITT Group IV compression at 300

               d.p.i. and that accurately reflects the full and complete information contained

               in the original document. One image file shall represent one page of the

               document. Color content shall be produced as JPEG files at 300 d.p.i. using a

               high quality setting. Nothing in this provision prevents a Party from scanning,

               converting, and/or producing documents or content as color images.

            5. For ESI and scanned hard copy paper documents, the text of all pages in the

               document must be saved as one file. If the extracted text of a native document

               does not exist or does not represent the entire document, Optical Character

               Recognition (OCR) will be provided instead.

            6. Where paper files or file folders (such as tenant files or employee files)

               contain multiple, separate, individual documents, each separate individual

               document and the folder cover itself must be scanned and produced as

               separate documents with the Beg Attach and End Attach fields set to treat the

               contents of the physical folder as a Document Family. (See Appendix A.)

            7. Metadata must be preserved and produced for the fields listed in Appendix A.




                                             5
Case 2:20-cv-10053-JMV-MF Document 16 Filed 01/12/21 Page 6 of 14 PageID: 107




            8. Deduplication will be used to remove exact duplicate documents from the

               production at the family level: i.e., the Parties will take reasonable steps to not

               remove or delete attachments even if duplicated elsewhere in the production.

               The Parties agree to use MD-5 hash values for deduplication and calculate

               those values for all ESI at the time of collection or processing.

            9. It is the responsibility of the Party responding to a discovery request to

               identify and produce responsive information including ESI.

            10. All productions will provide a consistent load file with the same number and

               order of fields regardless of the types of documents in the production.

            11. All images (e.g., TIFF, JPEG) will be produced in a directory labeled

               IMAGES. Subdirectories may be created so that one directory does not

               contain more than 5000 files.

            12. All native files (with the proper Windows-associated extension) will be

               produced in a directory labeled NATIVE. Subdirectories may be created so

               that one directory does not contain more than 5000 files.

            13. An image cross reference file (a file in Concordance Opticon/Relativity .log

               format that contains Bates Numbers, paths to images, and document break

               indicators for all ESI in each production) and a load file containing all

               required metadata fields will be produced in a directory labeled DATA.

            14. All extracted text and/or OCR will be produced in a directory labeled TEXT.

               OCR is searchable text generated for scanned documents or native files that is

               in ASCII format, where all pages in the document will be represented in one

               file. The parties agree to provide a text file for all documents, even if the size



                                               6
Case 2:20-cv-10053-JMV-MF Document 16 Filed 01/12/21 Page 7 of 14 PageID: 108




               of the file is zero. Subdirectories may be created so that one directory does not

               contain more than 5000 files.

            15. Except for native files, the Parties will produce responsive documents Bates-

               stamped with a prefix to indicate the Party producing the documents (e.g.,

               USA____, CENTANNI____). For native files, which cannot be Bates-

               stamped, the Parties will rename the file as [Document Identification Number]

               with a placeholder image in the production containing the original name of the

               file.

            16. Specifications for Specific File Types:

                   i. Audio files and video files shall be produced as native files unless the

                       native form is a proprietary format, in which case the file(s) should be

                       converted into a non-proprietary format that can be played using

                       Windows Media Player. For each audio or video file, a placeholder

                       image containing the file name shall be included in the production.

                   ii. Excel or other types of spreadsheets shall be produced as native files

                       with all cells unlocked. For each Excel or spreadsheet file, a

                       placeholder image containing the file name shall be included in the

                       production.

                   iii. PowerPoint files shall be produced as both (1) as color images with

                       extracted text and (2) as native files with all notes unaltered and

                       viewable. For each PowerPoint, a placeholder image containing the

                       file name shall be included in the production.




                                               7
Case 2:20-cv-10053-JMV-MF Document 16 Filed 01/12/21 Page 8 of 14 PageID: 109




                    iv. Social media content (including comments, “likes,” sharing, and other

                       interactions with the post(s)) should be produced as individual images

                       with extracted text, including information about the participants and

                       the date and time of the communications.

                    v. For production of tangible things and production of information from a

                       structured database, proprietary software, vendor-managed software,

                       or other source from which native production is not reasonably

                       practicable, the parties will meet and confer before making any

                       production to attempt to agree on a reasonable and proportional form

                       of production that maintains the integrity of the tangible things or

                       documents.

                    vi. Oversized documents (e.g., architectural, engineering, or zoning plans)

                       must be produced as JPEG images or in hard copy paper form so as to

                       retain the resolution and scale of the original document.

      B. Production Specifications

             1. Responsive documents and ESI will be produced via .zip file(s) uploaded to

                an electronic file transfer site, in accordance to the written instructions

                provided by counsel for the Requesting Party or as otherwise agreed by the

                Parties. In the case of documents and ESI produced by the United States,

                responsive information will be produced via .zip file(s) uploaded to the Justice

                Enterprise File Sharing System (JEFS).




                                               8
Case 2:20-cv-10053-JMV-MF Document 16 Filed 01/12/21 Page 9 of 14 PageID: 110




             2. Productions via electronic file transfer will be uploaded in a manner or

                 otherwise clearly labeled to indicate (1) the Party producing the information,

                 (2) the date of the production, and (3) the Bates-range(s).

             3. If a Party needs to redact a portion of a document for which only a native file

                 would be produced, the Parties will meet and confer regarding production of

                 the redacted document.

             4. The Parties agree to remove all encryption or password protection for all ESI

                 produced or to provide passwords or assistance needed to open encrypted

                 files.

      C. Search Terms and Date Restrictions

             1. The Parties shall meet and confer on search terms and date restrictions to be

                 applied in their respective searches for ESI, if any, before applying any search

                 terms or date restrictions. In the event that the Parties are unable to agree on

                 search terms or date restrictions, any Party may ask the Court to resolve the

                 dispute.

             2. If a search term or query returns more than 3,000 documents, not including

                 documents also returned from any other search term or query, the Parties shall

                 meet and confer in an attempt to narrow any such search term or query.

IV. Privileged Documents, Things and ESI

      A. If any discovery request appears to call for the production of documents, things or

         ESI the parties have agreed not to preserve under § II.A. or B., the responding party is

         not required to produce or identify such information on a privilege log. However, if a

         party preserves relevant documents, things, or ESI covered by § II.A. or B. to support



                                               9
Case 2:20-cv-10053-JMV-MF Document 16 Filed 01/12/21 Page 10 of 14 PageID: 111




         a claim or defense, the Party shall produce such information or identify it on a

         privilege log that identifies the custodian of the document and adheres to the

         requirements set forth in Federal Rule of Civil Procedure 26(b)(5), notwithstanding

         this subsection.

      B. Inadvertent Disclosure of Privileged or Protected Information

             1. The Parties agree that a disclosure of information contained within

                 documents, things, and ESI that is protected by attorney-client privilege,

                 attorney work product protection, common interest in litigation privilege,

                 and/or applicable governmental privileges does not operate as a subject matter

                 waiver in this case if: 1) the disclosure is inadvertent; 2) the holder of the

                 privilege or protection took reasonable steps to prevent disclosure; and 3) the

                 holder promptly took reasonable steps to rectify the error.

             2. If the producing Party inadvertently discloses information that it asserts is

                 privileged or protected, it will notify the receiving party within three business

                 days of discovery of disclosure and identify the production date and the Bates

                 number(s) or Document ID of all material that it believes contains the

                 inadvertently disclosed information.

             3. If a production contains information that the receiving Party believes is

                 privileged or protected and was inadvertently produced, it will promptly

                 notify the producing Party and provide the Bates number(s) or Document ID

                 of the item it believes was inadvertently produced. Within 14 days after

                 receiving notification, the producing Party may make a written request for

                 return of the material. If the producing Party does not send a written request



                                               10
Case 2:20-cv-10053-JMV-MF Document 16 Filed 01/12/21 Page 11 of 14 PageID: 112




               for return of the material to the receiving Party within 14 days, the producing

               Party waives all claims of privilege or protection as to the material, but this

               still does not operate as a subject matter waiver.

            4. When the receiving Party receives a written demand for return of the material,

               it will make reasonable, good faith efforts to promptly sequester, return, or

               destroy all inadvertently produced material identified by the producing party.

               If copies of inadvertently produced materials are located or stored on the

               receiving Party’s Backup System(s), those copies need not be affirmatively

               removed but, rather, the receiving Party may overwrite those copies according

               to its normal records management procedures.

            5. If the receiving Party must destroy or delete production media in order to

               destroy or delete inadvertently produced material, the producing Party will

               provide a duplicate copy of the production media minus only the inadvertently

               produced material within 14 days of its written request for return of the

               material to the receiving Party.

            6. If the receiving Party intends to challenge the claim of privilege or protection

               or the inadvertence of the production, it will keep one copy of the

               inadvertently produced material in a sealed envelope or a sequestered location

               while seeking a ruling from the Court. Nothing in this Stipulation prevents

               access by a receiving Party’s information technology or security personnel

               from accessing, in the normal course of their work, systems or locations where

               inadvertently produced material is sequestered. Any motion concerning the

               privileged nature of a document shall be filed under seal in accordance with



                                             11
Case 2:20-cv-10053-JMV-MF Document 16 Filed 01/12/21 Page 12 of 14 PageID: 113




                   any sealing procedures required by the Court and all applicable Local Rules to

                   protect the public disclosure of the document claimed to be privileged.

      C. Privilege Logs

         The Parties may take a categorical approach to privilege logs. For each category of

         privileged documents, the Parties shall include on their privilege logs: (a) a

         reasonably specific description of each category of privileged documents, and (b) the

         names and employers of all persons involved in privileged communications or work

         product within each category. The Parties need not include on their privilege logs any

         privileged document created on or after August 5, 2020.

V. Miscellaneous

      A. Each Party shall bear the costs of producing its own documents, things, and ESI.

      B. This Stipulation may be executed in counterparts.

      C. The terms of this Stipulation and Order are not exhaustive. Each Party reserves the

         right to subsequently request to meet and confer to address any discovery matters,

         including forms of production and other matters not addressed herein.

      D. None of the meet and confer provisions of this Stipulation shall be construed to

         extend the time within which a Party must respond to a discovery request.



      IT IS SO ORDERED this 12th day of January, 2021



                                     _s/Mark Falk ______________________________
                                     HON. MARK FALK
                                     UNITED STATES CHIEF MAGISTRATE JUDGE




                                               12
Case 2:20-cv-10053-JMV-MF Document 16 Filed 01/12/21 Page 13 of 14 PageID: 114




Dated:   December 22, 2020

                                   Respectfully submitted,



For Plaintiff, United States of America:

 CRAIG CARPENITO                            ERIC S. DREIBAND
 United States Attorney                     Assistant Attorney General
 District of New Jersey                     Civil Rights Division

                                            SAMEENA SHINA MAJEED
                                            Chief
                                            Housing and Civil Enforcement Section

 s/ Susan Millenky                          s/ Kathryn Legomsky
 MICHAEL E. CAMPION                         R. TAMAR HAGLER
 Chief, Civil Rights Unit                   Deputy Chief
 SUSAN MILLENKY                             ERIN MEEHAN RICHMOND
 Assistant U.S. Attorneys                   KATHRYN LEGOMSKY
 970 Broad Street, Suite 700                Trial Attorneys
 Newark, NJ 07102                           Housing and Civil Enforcement Section
 Phone: (973) 645-3141                      Civil Rights Division
 Fax: (973) 297-2010                        U.S. Department of Justice
 Email: susan.millenky@usdoj.gov            950 Pennsylvania Avenue NW – 4CON
                                            Washington, DC 20530
                                            Phone: (202) 307-0385
                                            Fax: (202) 514-1116
                                            E-mail: erin.richmond@usdoj.gov



For Defendant:

s/ Raymond S. Londa
RAYMOND S. LONDA                                  s/ Joseph A. Hayden, Jr.
Londa & Londa                                     JOSEPH A. HAYDEN, JR.
277 N. Broad St.                                  BRENDAN M. WALSH
Elizabeth, NJ 07202                               Pashman Stein Walder Hayden
Phone: (908) 353-5600                             Court Plaza South
Fax: (908) 353-5610                               21 Main St., Suite 200
Email: raymondslonda@outlook.com                  Hackensack, NJ 07601
                                                  Phone: (201) 488-8200
                                                  Fax: (201) 488-5556
                                                  jhayden@pashmanstein.com
                                                  bwalsh@pashmanstein.com

                                             13
 Case 2:20-cv-10053-JMV-MF Document 16 Filed 01/12/21 Page 14 of 14 PageID: 115




              APPENDIX A: Fields for Which Metadata must be Preserved and Produced

  Field Name                               Definition                               Applicability
                    Bates number for the first image of a document (or
 Begin_Bates        the Bates number of the placeholder page for a native      All documents and ESI
                    document).
                    Bates number for the last image of a document (or
  End_Bates         the Bates number of the placeholder page for a native      All documents and ESI
                    document).
                    Bates number for the first image of the first
 Begin_Attach                                                                  Only document families 2
                    attachment or embedded file.
                    Bates number for the last image of the last attachment
 End_Attach                                                                    Only document families
                    or embedded file.
      Parent ID     Bates number of the parent document.                       Only “child” documents
                    The number of images produced for this document (1
      PgCount                                                                  All documents and ESI
                    for placeholder).
       From         “From” field in email.                                           Only emails
         To         “To” field in email.                                             Only emails
        CC          “CC” field in email.                                             Only emails
        BCC         “BCC” field in email.                                            Only emails
       Subject      “Subject” field in email.                                        Only emails
 Attachments        File names of the attachments.                                   Only emails
                    DateSent field from email. Include both date and time
      DateSent                                                                       Only emails
                    (format: 9/28/2012 1:16 PM or 9/28/2012 13:16:34).
      Redacted      “Yes” if the document has been redacted.                   All documents and ESI
 Confidential       Confidential Designation (if any).                         All documents and ESI
                    The MD5 hash value calculated when the file was          Only ESI (not scanned paper
  MD5Hash
                    collected or processed.                                         documents)
                                                                             Only ESI (not scanned paper
Prod_FilePath The path to the native file on the production media.           documents) other than emails
                                                                                  or text messages
                    Original name of the native file when the file was       Only ESI (not scanned paper
Native_filename
                    collected or processed.                                         documents)
Text File Path Path to the text file on the production media.                  All documents and ESI


  2
   Document Family means a group of related documents, including: (1) paper documents that
  were grouped together or physically attached by clips, staples, binding, folder, etc.; (2) email
  with its attachment(s); and (3) files with embedded documents
                                                     14
